Filed 1/8/2018 1:08 PM
                                                                                                   Shawntel Golden
                                                                                                       District Clerk
                                                                                              Lamar County, Texas

                                                                                                  Lacee Henry
                                      CAUSE NO. 27251

THE STATE OF TEXAS                           §             IN THE DISTRICT COURT
                                                                             FILED IN
                                             §                        6th COURT OF APPEALS
vs.                                          §                          TEXARKANA,
                                                           OF LAMAR COUNTY,      TEXASTEXAS
                                             §                        1/29/2018 4:28:20 PM
DARIN GLYN CRITES                            §             SIXTH JUDICIAL DEBBIE  AUTREY
                                                                            DISTRICT
                                                                              Clerk
                                     NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW DARIN GLYN CRITES, Defendant in the above styled and numbered

cause and gives this written notice of appeal of the Judgment of Conviction and Sentence herein

rendered in this case.

       Signed on this the 8th day of January, 2018.



                                                           /s/Zachary A. Ressler____________
                                                           Attorney for the Defendant
                                                           State Bar No. 24094912
                                                           101 W. Houston
                                                           Paris, TX. 75460
                                                           Phone: (903) 785-2600
                                                           Fax: (903) 785-6688